Citation Nr: 0821841	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  05-16 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased evaluation for histiocytosis, 
currently rated as 30 percent disabling.  

2.  Entitlement to an increased evaluation for 
hypothyroidism, currently rated as 30 percent disabling.  

3.  Entitlement to an increased evaluation for vasculitis, 
currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from March 1966 to 
December 1967.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A Board hearing at the local RO was held in April 
2007.  The Board previously remanded this case in July 2007.      


FINDINGS OF FACT

1.  The veteran's service-connected histiocytosis is 
manifested by Hemoglobin of 6.5 and headaches with dizziness, 
but without objective findings of dyspnea on mild exertion, 
cardiomegaly, tachycardia or syncope; the veteran's residual 
surgical scars are not manifested by underlying soft tissue 
damage, instability, pain or limitation of motion.
 
2.  The veteran's service-connected hypothyroidism is 
manifested by subjective complaints of  muscular weakness, 
but without objective findings of mental disturbance, and 
weight gain.

3.  The veteran's service-connected vasculitis is manifested 
by subjective complaints of claudication and objective 
findings of abnormal waveforms of the arms, but without 
objective findings of trophic changes or ankle/brachial index 
of 0.7 or less.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 30 percent for the veteran's service-connected 
histiocytosis have not been met.  38 U.S.C.A.  §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.117, 4.118 
and Diagnostic Codes 7700, 7709, 7801-7805 (2007).

2.  The criteria for entitlement to a disability evaluation 
in excess of 30 percent for the veteran's service-connected 
hypothyroidism have not been met.  38 U.S.C.A.  §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.119 and 
Diagnostic Code 7903 (2007).

3.  The criteria for entitlement to a disability rating in 
excess of 20 percent for the veteran's service-connected 
vasculitis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. Part 4, including §§ 4.7, 4.104, and 
Diagnostic Code 7114 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in June 2003 and August 2007 VCAA 
letters, the appellant was informed of the information and 
evidence necessary to warrant entitlement to the benefits 
sought on appeal.  The appellant was also advised of the 
types of evidence VA would assist him in obtaining as well as 
his own responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The Board also notes that the VCAA letters implicitly 
notified the appellant of the need to submit any pertinent 
evidence in the appellant's possession.  In this regard, the 
appellant was repeatedly advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  He was advised to submit information describing 
the additional evidence or the evidence itself.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that the appellant may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.  

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in June 2003, which was prior to the 
July 2003 rating decision.  Accordingly, the requirements the 
Court set out in Pelegrini have been satisfied.  The Board 
recognizes that the August 2007 VCAA notice was provided 
after the initial decision.  However, the deficiency in the 
timing of this notice was remedied by readjudication of the 
issues on appeal in a November 2007 supplemental statement of 
the case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   Although the present 
appeal involves the issues of increased ratings, VA believes 
that the Dingess/Hartman analysis must be analogously 
applied.  The appellant was provided with notice of what type 
of information and evidence was needed to substantiate the 
claim.  Further, the August 2007 VCAA letter as well as a 
March 2006 letter gave notice of the types of evidence 
necessary to establish a disability rating and effective date 
for the disabilities on appeal. 

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores.  
 
Although all of the requirements of Vazquez-Flores have not 
been met in the instant case, the Board finds that the notice 
error did not affect the essential fairness of the 
adjudication because the June 2003 and August 2007 VCAA 
notices fully informed the veteran that he may submit medical 
evidence as well as lay observations and employer statements 
in support of his claim.  Moreover, in his substantive appeal 
and hearing testimony, the veteran specifically described his 
symptoms and addressed the effect they have on his daily 
activities demonstrating that he had actual knowledge of the 
requirements for an increased rating.  Further, the veteran 
is represented by a National service organization, which 
would have actual knowledge of the information necessary to 
substantiate the veteran's claim.  It is appropriate to 
assume that the veteran's representative included information 
concerning the elements of the claim in its guidance to the 
veteran.  In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007), the United States Court of Appeals for the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008). ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet.App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F.3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores v. Peake, 22 
Vet.App. 37 (2008).

Thus, as the veteran had actual knowledge of the requirements 
for an increased rating and sufficient opportunity to submit 
evidence, despite the inadequate notice provided to the 
appellant, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet.App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).   

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes VA 
treatment records and VA examination reports.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R.  
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.   

The veteran was afforded a VA examination in July 2003.  
However, the Board found this examination to be insufficient 
for rating purposes and, thus, in the July 2007 remand, the 
Board directed the RO to schedule the veteran for another VA 
examination.  On remand, the veteran was afforded a VA 
examination in September 2007.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  Given that the claims file was 
reviewed by the examiner and the examination report sets 
forth detailed examination findings in a manner which allows 
for informed appellate review under applicable VA laws and 
regulations, the Board finds the examination to be sufficient 
for rating purposes.   See Massey v. Brown, 7 Vet.App. 204 
(1994).  The Board finds that the RO has complied with the 
July 2007 remand.  See Stegall v. West, 11 Vet.App. 268 
(1998).  Thus, the Board concludes that a further examination 
is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issues on appeal. 



II.  Factual Background

The veteran filed his current claim for increased ratings for 
histiocytosis, hypothyroidism and vasculitis in June 2003.  
The veteran was afforded a VA examination in July 2003.  
However, the claims file was not available for review.  The 
veteran reported that he had numerous hospitalizations and 
surgeries over the years with the last being lymph node 
surgery and removal of brain tumors.  The veteran stated that 
he lost his job secondary to his seizure disorder that 
started three years ago.  On physical examination, the 
veteran had limited function of the cervical spine secondary 
to pain from a surgical site on the posterior neck and also 
on the right lateral neck and into the epiclavicular node 
areas.  His flexion was basically 20 degrees out of 30 
degrees, and his extension was zero out of 30 degrees.  
Lateral flexion was 10 degrees out of 40 degrees bilaterally, 
and rotation was 10 out of 55 degrees.  The examiner noted 
that the veteran had numerous scars on his posterior scalp, 
and his right anterior and posterior neck area into his right 
clavicular area.  Also, the veteran had a depression 
deformity in his right occipital lobe area secondary to 
previous surgical procedures.  The veteran's heart and lungs 
were normal.  He had a negative Romberg, but did have some 
swaying on his Romberg.  He had decreased sensation of his 
right upper extremity, and no sensation in his right lower 
extremity.  He did have some decreased sensation to his left 
lower extremity.  The veteran exhibited generalized weakness 
and a wavering type of Romberg.  His abdomen was obese and 
nontender with no organomegaly.  The diagnosis was 
vasculitis, hypothyroidism with thyroidectomy and numerous 
lymph node biopsies.  Salivatory glands had been removed in 
the right neck.  The veteran had a history of seizure 
disorders, brain tumors with excision and interior brain, as 
well as posterior aspect with surgical scars and the 
depressions positive in the scalp.  The veteran was also 
diagnosed with status post lung cancer, left with lobectomy 
and vasculitis, and histiocytosis.  

VA treatment records have also been reviewed and associated 
with the claims file.  In sum, the veteran's treatment 
records indicate a very complex medical history along with 
diagnoses of numerous disabilities.  The treatment records 
generally showed complaints of severe headaches, dizziness as 
well as treatment for a seizure disorder.  The records also 
showed that from 2002 to 2007, the veteran's weight 
fluctuated from approximately 207 to 190 pounds with a 
downward trend.  While an August 2002 EEG was normal and the 
impression was that there was no evidence to support the 
diagnosis of seizures, subsequent treatment records do appear 
to indicate that the veteran was receiving treatment for a 
seizure disorder.  An April 2003 treatment record showed a 
history of resection of tumor diagnosed as malignant 
histiocytosis in 1972.  The veteran also underwent surgery in 
2001 for two new lesions, which were found to be small 
meningiomas.  Significantly, a contemporaneous MRI of the 
brain showed no evidence of tumors.  However, a subsequent 
December 2003 treatment record showed that a third meningioma 
had recently been found.  A September 2004 VA physical 
examination showed that the veteran's hypothyroidism and 
peripheral neuropathy were stable on treatment.  There was no 
recurrence of histiocytosis.  A January 2006 EEG showed 
sharply contoured intermittent irregular delta activity in 
the right frontal region, suggestive of potential right 
frontal epileptogenicity.  Further, an October 2006 VA 
neurology consult for the veteran's headaches showed that the 
character of his headache was suggestive of medication 
overuse.  The record also noted that the veteran had a 
history of a single seizure and was on two anti-eleptic 
medications.  His risk factors for seizure included his 
history of meningioma/craniotomy, right-temple venous angiom, 
and opiate use.  The examiner noted that the risk factors for 
polyneuropathy included diabetes mellitus, type II, 
hypothyroidism and history of alcohol abuse.  A follow up 
December 2006 treatment record showed that the assessment was 
mixed headache type, including medication overuse and 
migraine.  A January 2007 VA treatment record showed that 
with respect to the veteran's hypythyroidism, TSH was 
normalized.  A March 2007 neurology note showed that the 
veteran reported that the numbness in his hands and feet had 
worsened.  He also reported that he had one seizure.  The 
examiner noted that an MRI of the brain had recently been 
done and was stable.  The examiner again indicated that the 
veteran had mixed headache type from medication overuse and 
probable primary headache disorder (tension versus migraine.)  
It was again noted that his risk factors for seizure was his 
history of meningioma, right temporal venous angiom, and 
opiate use.  Again risk factors for polyneuropathy included 
diabetes mellitus, type II, hypothyroidism and alcohol abuse.   

The veteran testified at his hearing in April 2007 that his 
current symptoms included seizures, severe headaches, 
vertigo, dizziness, neuropathy that affected his ability to 
walk, sleep disturbance and a weight gain of about 50 pounds.  

However, as the claims file was not available for review in 
conjunction with the examination and the examiner did not 
delineate the veteran's symptoms with respect to each 
disability under the current rating criteria, or clearly 
identify any residuals of the veteran's histiocytosis, in its 
July 2007 remand, the Board found that the June 2003 VA 
examination was insufficient for rating purposes and 
concluded that another VA examination should be afforded to 
the veteran.  

On remand, the veteran was afforded another VA examination in 
September 2007.  The claims file was reviewed in detail.  
With respect to his histiocytosis, the veteran stated that 
beginning in 2002, he developed severe headaches, which 
became progressively worse.  He described them as exploding 
from inside his head and central area and shooting out to his 
forehead, the right side more than the left, and also into 
his neck.  The headaches were accompanied by pain radiating 
to the right upper extremity, which was sharp and severe.  
The headaches were aggravated by light, noise and activity.  
The headaches come and go and the veteran found some relief 
with the use of local ice, lying down and taking medication.  
The veteran indicated that the headaches were so severe at 
times that he was reduced to tears and unable to get out of 
bed.  He also reported some associated dizziness, which he 
described as lightheadedness and vertigo.  There was nausea 
and blurring of vision as well as a question of diplopia at 
times.  There was associated numbness of the right upper 
extremity with paresthesia in the right hand and neuropathy 
in both feet.  With respect to his hypothyroid, the veteran 
described being tired, weak, no energy, being cold 
intolerant, depressed, and gaining weight.  The examiner 
noted that the history of vasculitis was less clear in view 
of the development of neuropathy with both feet.  The veteran 
described severe pain, paresthesia and numbness in the feet.  
The veteran indicated that he had difficulty walking to the 
mailbox because of these symptoms.  He indicated that he had 
some pain in the calves of the legs more so than in the front 
of the legs when walking, but it was not related to a certain 
distance and was not relieved by rest.  Also, these symptoms 
were accompanied by dyspnea and the sensation of restless 
legs, which interfered with his sleep.  The veteran reported 
that he continued to have seizures, never as severe as the 
original one, the last episode being two weeks before.  He 
described this as developing a metallic taste in his mouth 
with profuse sweating and following the episode being unable 
to recall exactly what happened.  However, there had been no 
true convulsion recently or syncopal episode.  

On physical examination, the veteran weighed 194 pounds; his 
maximum weight had been 220 pounds.  He lost 30 pounds in the 
last year.  The veteran had in the lateral aspect of the 
right chest a 4 centimeter (cm) scar, on the right neck a 3 
cm scar, in the right supraclavicular fossa a 3 cm scar, on 
the left neck a 12 cm scar, in the midline parietal scalp a 6 
cm scar, posterior cervical spine in the midline a 6 cm scar, 
on the dorsum of the left wrist a 5 cm scar, and in the right 
lower quadrant of the abdomen a 16 cm scar.  All of the scars 
were healed and healthy with no ulceration, erythema, 
tenderness or deep attachment.  In the midline scalp scar, 
there was an associated bony depression measuring 4 x 5 cm, 
which was smooth.  On the midline left parietal bone, there 
was a raised bony prominence, which was smooth and nontender.  
It was immediately adjacent to the left of the depression 
already described.  The veteran's posture and gait were 
essentially normal, and he required no ambulatory aids.  
Examination of the skin showed no pallor, jaundice, cyanosis 
or clubbing of the fingers.  Examination of the neck revealed 
that the veteran's cervical glands appeared to be somewhat 
enlarged, firm, and fixed, but only slightly tender.  In the 
left neck, there was a 4 x 3 cm irregular firm swelling 
present at the angle of the jaw below the left ear.  This 
swelling was tender, and there was also associated tenderness 
over the left neck and left supraclavicular fossa.  The neck 
veins were flat.  There was no enlargement of the thyroid 
gland and the veteran was clinically euthyroid.  
Cardiovascular examination showed that there was no 
cardiomegaly, peripheral edema or calf tenderness.  Heart 
sounds were regular.  The pulse was 72, regular, and of good 
volume.  The peripheral pulses, both radial, femoral, 
popliteal, posterior tibial and dorsalis pedis were present, 
equal and symmetrical.  

Musculoskeletal examination revealed that there was no 
deformity, muscle atrophy or ankylosis of any joint.  On 
neurological examination, the veteran had episodes of 
positional vertigo when lying down and getting up from the 
examining couch.  There was no evidence of any seizures 
during this examination.  Cranial nerves II through XII were 
intact.  The deep tendon reflexes, biceps jerk, triceps jerk, 
brachioradialis, knee jerk and ankle jerk were present, equal 
and symmetrical.  Babinski's test was normal bilaterally.  
The veteran had a positive Romberg test.  There was no 
evidence of loss of sensation in all four extremities, but 
the veteran had paresthesia persisent in the right hand, and 
he had marked hyperesthesia of the palm of the right hand and 
hyperesthesia to touch around both ankle regions.  The spine 
was essentially normal.  Psychiatrically, behavior, 
comprehension and coherent response all appeared to be 
normal. There was no evidence of anxiety, tension or 
depression during this examination.  Social functioning 
appeared to be normal.  With respect to diagnostic and 
clinical tests, significantly, the veteran's Hemoglobin A1c 
was 6.5.  

The diagnosis with effects on usual occupation and activities 
of daily living was malignant histiocytosis of the head and 
neck; history of hypothyroidism; history of meningioma; 
peripheral neuropathy, right hand and both ankle regions; 
history of seizure; benign paroxysmal positional vertigo; 
diabetes mellitus type II; and status post left carotid 
endarterectomy.  With respect to his occupation, the veteran 
stated that due to developing seizures, he had to discontinue 
his employment as a truck driver.  With respect to his 
activities of daily living, the veteran functioned 
independently, but he did not do any yard work or housework.  
He did some shopping and continued to drive his car.  He can 
walk over 30 feet and lift about 20 pounds.  He swam and 
read, but had not undertaken any strenuous activity in five 
years and no longer went fishing or played golf.  There were 
no other effects on activities of daily living or occupation 
except as reported in this examination.  

The examiner opined that with respect to the veteran's 
histiocytosis, the scarring as a result of associated 
surgeries had been described.  At the present time, there was 
evidence of a swelling in the left neck and some thickening 
of the right neck glands.  With respect to the veteran's 
hypothyroidism, the veteran gave a history of cold 
intolerance, tiredness, weakness, no energy and easy fatigue 
as well as being depressed.  However, the clinical and 
laboratory studies indicated that the veteran was in a 
euthyroid state while on his levothyroxine medication.  
Further, with respect to the veteran's vasculitis, it was 
much more difficult to assess.  He had normal peripheral 
pulses with normal blood pressure and, apart from the left 
carotid endarterectomy, no clinical evidence of arterial 
sclerosis.  However, an ankle-brachial index study had been 
scheduled.  The contemporaneous ankle/brachial index was 
greater than 1.0 bilaterally.  An addendum to the VA 
examination showed that the resting arterial duplex report of 
the lower extremities was normal, but the upper arterial 
ultrasound showed abnormal waveforms of the right and left 
arms.  

III.  Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

Histiocytosis 

The present appeal includes the issue of an increased rating 
for the veteran's service-connected histiocytosis.  
Histiocytosis, which is not a disease listed in the Rating 
Schedule, is rated by analogy under Diagnostic Code 7709.  
Under 38 CFR  § 4.20 (2007), when an unlisted condition is 
encountered, it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  Nor will ratings assigned 
to organic diseases and injuries be assigned by analogy to 
conditions of functional origin.  Diagnostic Code 7709 
provides that a 100 percent rating is warranted for Hodgkin's 
disease where there is active disease or during a treatment 
phase.  The 100 percent rating shall continue beyond the 
cessation of any surgical, radiation, antineoplastic 
chemotherapy or other therapeutic procedures.  Six months 
after the discontinuance of such treatment, the appropriate 
disability rating shall be determined by mandatory VA 
examination.  Any change in evaluation based on that or any 
subsequent examination shall be subject to the provisions of 
38 C.F.R. § 3.105.  If there has been no local recurrence or 
metastasis, the disorder shall be rated on the residuals.  38 
C.F.R. § 4.117, Diagnostic Code 7709.  

The RO has rated the residuals of the veteran's histiocytosis 
under Diagnostic Code 7700 for anemia.  Under this Diagnostic 
Code, a 30 percent evaluation is warranted where hemoglobin 
is 8 grams per hundred milliliters or less, with findings 
such as weakness, easy fatigability, headaches, 
lightheadedness, or shortness of breath.  A 70 percent 
evaluation requires hemoglobin of 7 grams per hundred 
milliliters or less, with findings such as dyspnea on mild 
exertion, cardiomegaly, tachycardia (100 to 120 beats per 
minute) or syncope (three episodes in the last six months).  
A maximum 100 percent evaluation requires hemoglobin of 5 
grams per hundred milliliters or less, with findings such as 
high output congestive heart failure or dyspnea at rest.  
This regulation also includes a note stating that 
complications of pernicious anemia, such as dementia or 
peripheral neuropathy, should be evaluated separately.  
38 C.F.R. § 4.117, Diagnostic Code 7700.  

Based on the medical evidence of record, the Board finds that 
the veteran's symptoms are adequately contemplated in the 
current 30 percent rating.  The Board recognizes that the 
veteran's Hemoglobin was 6.5 at the September 2007 VA 
examination and that he complained of dyspnea, which are 
criteria for a higher 70 percent rating.  However, there has 
been no objective medical findings of dyspnea on mild 
exertion, cardiomegaly, tachycardia or syncope, which are 
required for a 70 percent rating.  The September 2007 VA 
examiner specifically found no cardiomegaly or syncope.  He 
noted that the heart sounds were regular.  Importantly, while 
there has been subjective complaint of shortness of breath, 
there has been no clinical finding of dyspnea on mild 
exertion.  The main symptoms that the veteran has asserted 
are weakness, headaches, dizziness or lightheadedness, 
fatigability and shortness of breath, which are all symptoms 
contemplated in the 30 percent rating criteria.  Besides the 
surgical scars, which are discussed in more detail below, the 
only residual of the veteran's histiocytosis noted at the 
September 2007 VA examination was some evidence of swelling 
in the left neck and some thickening of the right neck 
glands.  However, as these symptoms do not appear to cause 
any functional impairment, the Board finds that they are 
adequately contemplated in the current 30 percent rating.  
Thus, a higher evaluation for histiocytosis is not warranted 
under this Diagnostic Code.  Additionally, even though there 
is evidence that the veteran has peripheral neuropathy, there 
is no objective medical evidence showing that this is a 
residual of his histiocytosis, so as to warrant a separate 
evaluation.  

Further, as noted above, the primary residual for the 
veteran's histiocytosis is his surgical scars.  Scars are 
rated under Diagnostic Codes 7801 to 7805.  Under Diagnostic 
Code 7801, a 10 percent rating is assigned for a scar on 
other than the head, face or neck, that is deep (associated 
with underlying soft tissue damage) or that causes limited 
motion with area or areas exceeding 6 square inches (39 sq. 
cm.).  Under Diagnostic Code 7802, if a scar on other than 
the head, face or neck is superficial (not associated with 
soft tissue damage) and does not cause limited motion, a 
maximum 10 percent rating is assigned if affecting an area or 
areas of 144 square inches (929 sq. cm.) or greater.  A 
superficial and unstable (involving frequent loss of covering 
of skin over the scar) scar will be assigned a maximum 10 
percent rating under Diagnostic Code 7803.  Similarly, a scar 
that is superficial and painful on examination will be 
assigned a maximum 10 percent rating under Diagnostic Code 
7804.  Finally, Diagnostic Code 7805 provides that a scar may 
also be evaluated based on limitation of function of the 
affected part. 

Based on the medical evidence of record, Diagnostic Code 7801 
is not for application because the medical evidence or record 
does not show that the veteran's scars are deep or cause 
limited motion and exceed six square inches.  Further, the 
veteran's scars do not exceed an area or areas of 144 square 
inches (929 sq. cm.) to warrant a maximum 10 percent rating 
under Diagnostic Code 7802.  Significantly, the September 
2007 VA  examination showed that the veteran's surgical scars 
were all healed and healthy with no ulceration, erythema, 
tenderness or deep attachment.  Thus, Diagnostic Codes 7803 
and 7804 are not for application. 

With respect to Diagnostic Code 7805, which allows for rating 
the scar based on limitation of motion, the Board recognizes 
that the February 2003 VA examination appeared to indicate 
that the veteran had limited function of the cervical spine 
secondary to pain from surgical site.  However, as previously 
mentioned, as the claims file was not available for review 
and the examiner did not clearly delineate the veteran's 
symptoms for disabilities on appeal, the Board found that 
this examination was insufficient for appellate review and, 
in turn, had minimal probative value.  Whereas, after 
reviewing the claims file and thoroughly examining the 
veteran for the express purpose of documenting all residuals 
of his histiocytosis, the more recent highly probative 
September 2007 VA examination was silent with respect to any 
findings of limitation of the cervical spine.  Importantly, 
no problems with the cervical spine were noted on the 
musculoskeletal examination.  The examiner expressly stated 
that there was no deformity, no muscle atrophy or ankylosis 
of any joint.  Thus, a separate rating under Diagnostic Code 
7805 for limitation of motion of the affected part is also 
not warranted.  Based on the above analysis, the Board finds 
that a separate compensable rating is not warranted for the 
veteran's residual surgical scars.
 
Lastly, the veteran appears to assert that his seizure 
disorder is associated with his service-connected 
histiocytosis.  However, the medical evidence of record does 
not support this contention.  The medical evidence of record 
indicates that the primary risk factors for his seizure 
disorder are his nonservice-connected meningiomas, right 
temple venous angiom and opiate use.  

The Board has carefully reviewed the veteran's own testimony 
and contentions and the Board understands fully the veteran's 
belief that the severity of his service-connected 
histiocytosis warrants a rating in excess of 30 percent.  
While the veteran, as a lay person, is competent to provide 
evidence regarding injury and symptomatology, he is not 
competent to provide evidence regarding diagnosis or the 
clinical features of a disability.  See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).  Only a medical 
professional can provide evidence of diagnosis or clinical 
severity of a disease or disorder.  Thus, the veteran's 
contentions are outweighed by the medical evidence of record; 
specifically, the September 2007 VA examination.  38 C.F.R. 
§ 4.14 (2007) (the use of manifestations not resulting from 
service-connected disease or injury in establishing the 
service-connected evaluation...is to be avoided).  

In conclusion, a preponderance of the evidence is against the 
veteran's claim for a rating in excess of 30 percent for the 
veteran's service-connected histiocytosis.  As the 
preponderance of the evidence weighs against the claim, the 
benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).

Hypothyroidism 

The present appeal also includes the issue of a higher rating 
for the veteran's service-connected hypothyroidism.  The 
veteran's service-connected hypothyroidism has been rated as 
30 percent disabling by the RO under the provisions of 
Diagnostic Code 7903.  Under this regulatory provision, a 30 
percent rating may be assigned for findings of fatigability, 
constipation, and mental sluggishness.  A 60 percent rating 
is provided for findings of muscular weakness, mental 
disturbance, and weight gain.  A 100 percent rating is 
warranted where the disease is manifested by cold 
intolerance, muscular weakness, cardiovascular involvement, 
mental disturbance (dementia, slowing of thought, 
depression), bradycardia (less than 60 beats per minute), and 
sleepiness.  38 C.F.R. § 4.119, Diagnostic Code 7903.

Initially, the Board notes that Diagnostic Code 7903 uses the 
word "and" when listing the separate rating criteria.  
Thus, the criteria are considered conjunctive, rather than 
disjunctive.  See Melson v. Derwinski, 1 Vet.App. 334 (June 
1991) [use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met]; compare Johnson v. Brown, 7 Vet.App. 
95 (1994) [only one disjunctive "or" requirement must be 
met in order for an increased rating to be assigned].  In 
other words, all of the criteria listed under each disability 
rating must be present to warrant that rating.  

The veteran has alleged that a variety of symptoms he 
experiences are the result of hypothyroidism.  Preliminarily, 
the Board observes that the veteran has effectively asserted 
all of the symptoms contemplated by the criteria for a 60 
percent or 100 percent rating.  While there is subjective 
evidence of muscle weakness, although it is not clear that 
this is related to the veteran's hypothyroidism, the 
objective medical evidence of record clearly does not support 
assignment of a rating of 60 percent or higher in this case.  
In particular, there is no medical evidence demonstrating 
mental disturbance or weight gain.  Significantly, the 
September 2007 VA examination report noted that the veteran 
had lost 30 pounds in the last year.  Moreover, the VA 
treatment records also showed a downward trend in the 
veteran's weight over the past several years.  Further, there 
was no medical evidence of mental disturbance.  The September 
2007 VA examiner specifically found the veteran's 
psychiatrical behavior, comprehension and coherent response 
all appeared to be normal.  Importantly, the examiner found 
that the veteran was in euthyroid state with his medication.  
In other words, the veteran had normal thyroid function.  
Thus, as the preponderance of the objective medical evidence 
is against finding any demonstrable weight gain or mental 
disturbance, the criteria for a 60 percent disability rating 
under Diagnostic Code 7903 are not be met in this case.  
Moreover, the Board observes that the criteria for the next 
highest rating of 100 percent also cannot be met in this case 
when the preponderance of the evidence is against a finding 
of any demonstrable mental disturbance.  

Again, the Board has carefully reviewed the veteran's own 
testimony and contentions and the Board understands fully the 
veteran's belief that the severity of his service-connected 
hypothyroidism warrants a rating in excess of 30 percent.  
However, again, the Board finds that the veteran's 
contentions are outweighed by the medical evidence of record, 
specifically, the September 2007 VA examination.  

In conclusion, a preponderance of the evidence is against the 
veteran's claim for a rating in excess of 30 percent for the 
veteran's hypothyroidism.  As the preponderance of the 
evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).

Vasculitis

The veteran is also seeking a higher rating for his service-
connected vasculitis.  The veteran's vasculitis has been 
rated as analogous to arteriosclerosis obliterans under 
Diagnostic Code 7114, which provides a 20 percent rating 
where there is claudication on walking more than 100 yards, 
and diminished peripheral pulses or ankle/brachial index of 
0.9 or less.  The code also provides a 40 percent rating 
where there is claudication on walking between 25 and 100 
yards on a level grade at 2 miles per hour, and; trophic 
changes (thin skin, absence of hair, dystrophic nails) or 
ankle/brachial index of 0.7 or less.  Note (1): The 
ankle/brachial index is the ratio of the systolic blood 
pressure at the ankle (determined by Doppler study) divided 
by the simultaneous brachial artery systolic blood pressure.  
The normal index is 1.0 or greater.  Note (2): This 
evaluation is for involvement of a single extremity.  If more 
than one extremity is affected, evaluate each extremity 
separately and combine (under § 4.25), using the bilateral 
factor (§ 4.26).

The Board notes that the evidence reflects subjective 
complaints of leg pain and that the veteran reported that he 
could not even walk to the mail box.  Further, there was a 
finding of abnormal waveforms of the arms at the September 
2007 ultrasound.  However, the medical evidence of record 
does not reflect trophic changes or an ankle/brachial index 
of 0.7 or less for the left or right lower extremities to 
warrant a 40 percent rating.  In fact the September 2007 
ankle/brachial index was normal.  Moreover, importantly, 
there was no findings of trophic changes at the September 
2007 VA examination.  In fact, the veteran's skin was normal.  
Further, the examiner found that the veteran had normal 
peripheral pulses with normal blood pressure and, apart from 
the left carotid endarterectomy, no clinical evidence of 
arterial sclerosis.  The Board observes that there is no 
other diagnostic code which could provide for a rating in 
excess of 20 percent.  See 38 C.F.R. § 4.104.  Thus, the 
Board concludes that the impairment resulting from the 
veteran's vasculitis is appropriately compensated by the 
currently assigned 20 percent disability rating.

Again, while the Board has considered the veteran's 
contentions, his assertions are outweighed by the medical 
evidence of record; specifically, the September 2007 VA 
examination.  

In conclusion, a preponderance of the evidence is against the 
veteran's claim for a rating in excess of 20 percent for the 
veteran's vasculitis.  As the preponderance of the evidence 
weighs against the claim, the benefit-of-the-doubt doctrine 
does not apply.  See 38 U.S.C.A. § 5107(b).

Extraschedular

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service-connected disorders have resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  
Although the veteran reported his inability to now function 
in his usual occupation as a truck driver, the medical 
evidence does not implicate the manifestation of service-
connected disability to that situation.  In the absence of 
such factors described above, the Board finds that criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet.App. 337 (1996); Shipwash v. Brown, 8 
Vet.App. 218, 227 (1995).  Rather, there is no indication 
that the regular rating criteria are preempted by the 
disability picture at hand.    




ORDER

A rating in excess of 30 percent for the veteran's service-
connected histiocytosis is not warranted.  Further, a rating 
in excess of 30 percent for the veteran's service-connected 
hypothyroidism is not warranted.  Lastly, a rating in excess 
of 20 percent for the veteran's service-connected vasculitis 
is not warranted.  The appeal is denied.  



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


